DAL Investment Company FundX Upgrader Funds FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund Prospectus These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. February 28, 2009 1 Table of Contents An Overview of the Funds: Risk/Return Summary 3 Investment Objectives and Principal Investment Strategies 12 The Advisor’s Classification Process 14 Principal Risks of Investing in the Funds 18 Portfolio Holdings Information 20 Investment Advisor to the Funds 21 Portfolio Managers and Members of the Investment Committee 22 Shareholder Information 22 Service Fees and Other Third Party Payments 31 Distribution and Taxes 32 Financial Highlights 34 Privacy Notice Inside Back Cover The FundX Upgrader Fund, FundX Aggressive Upgrader Fund, FundX Conservative Upgrader Fund and FundX Flexible Income Fund (each a “Fund,” and collectively, the “Funds”) are mutual funds that pursue their objectives by investing exclusively in shares of other mutual funds.The investment objective of the FundX Upgrader Fund, FundX Aggressive Upgrader Fund and FundX Conservative Upgrader Fund is to seek long-term capital appreciation.The investment objective of the FundX Flexible Income Fund is to seek to generate total return, which is capital appreciation plus current income.DAL Investment Company, LLC (the “Advisor”) is the investment advisor to the Funds and is located at 235 Montgomery Street, Suite 1049, San Francisco, California 94104.The Funds are series of Professionally Managed Portfolios (the “Trust”).Other than the FundX Stock Upgrader Fund, the FundX ETF Upgrader Fund, the FundX ETF Aggressive Upgrader Fund, and the FundX Tactical Upgrader Fund which are offered in separate prospectuses, the Funds do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment advisor with any other series. This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. 2 An Overview of the Funds: Risk/Return Summary What are the Funds’ Investment Objectives? The investment objective of the FundX Upgrader Fund (“Upgrader Fund”) is to maximize capital appreciation over the long term without regard to income. The investment objective of the FundX Aggressive Upgrader Fund (“Aggressive Fund”) is to maximize capital appreciation over the long term without regard to income. The investment objective of the FundX Conservative Upgrader Fund (“Conservative Fund”) is to obtain capital appreciation over the long term while at times providing a low level of current income to reduce portfolio volatility. The investment objective of the FundX Flexible Income Fund (“Flexible Income Fund”) is to generate total return, which is capital appreciation plus current income. What are the Funds’ Principal Investment Strategies? While the Funds each have their own investment objective, each Fund seeks to achieve its investment objective by investing primarily in no-load and load-waived mutual funds (“Underlying Funds”).The Underlying Funds are not affiliated with the Funds or the Advisor.Some Underlying Funds primarily invest in particular types of securities (e.g., equity or fixed-income securities of various credit qualities, including high-yield securities or “junk bonds”), while some concentrate in certain industries or sectors, and others invest in a variety of securities.Various Underlying Funds may emphasize either value or growth styles of investing or a combination thereof.Although each Fund primarily invests in no-load and load-waived mutual funds, the Funds are not precluded from investing in Underlying Funds with sales-related expenses, redemption fees and/or service fees in excess of 0.25%. Consistent with each Fund’s investment objective, the Advisor uses an “upgrading” investment strategy to select and manage Underlying Funds.The Advisor believes that the best investment returns can be attained by continually upgrading assets into what it believes to be the top performing Underlying Funds within a given style and risk class, and intends to stay with those funds as long as they continue to provide superior results.(For additional information, please see “Investment Objectives and Principal Investment Strategies.”) Because each of the Funds will bear its share of the fees and expenses of the Underlying Funds, you will pay higher expenses than would be the case if you made a direct investment in the Underlying Funds.There may also be tax consequences associated with capital gains distributions by the Underlying Funds (which may be frequent) and investors could directly incur higher transaction costs because of high portfolio turnover in the Underlying Funds. What are the Principal Risks of Investing in the Funds? An investment in the Funds entails risk.The Funds cannot guarantee that they will meet their respective investment objectives.Since the price of the Underlying Funds each Fund holds may fluctuate, the value of your investment may fluctuate and you could lose money.The following risks could affect the value of your investment: 3 § General Market Risk – General market risk is the risk that the value of a Fund’s shares will fluctuate based on the performance of the securities held by the Underlying Funds it owns.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or market as a whole.The stock market has been subject to significant volatility recently which has increased the risks associated with an investment in a Fund. § Management Risk – Management risk describes each Fund’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for each Fund.The value of your investment is subject to the effectiveness of the Advisor’s investment strategies in selecting the Underlying Funds and the investment strategies used by the Underlying Funds in selecting investments, including the ability of the investment advisory organizations that manage the Underlying Funds in assessing economic conditions and investment opportunities, and may not result in an increase in the value of your investment or in overall performance equal to other investments. § Foreign Securities and Emerging Markets Risk – The Underlying Funds held by one or more Funds may have significant investments in foreign securities.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including less government supervision and regulation of foreign exchanges, brokers and issuers than in the U.S.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks.Also, foreign issuers are not necessarily subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to domestic issuers and, as a result, there may be less publicly available information on such foreign issuers than is available from a domestic issuer. The Underlying Funds may also invest in emerging markets, which are markets of countries in the initial stages of industrialization and generally have low per capita income. In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues which could reduce liquidity. § Non-Diversification Risk – While the Funds themselves are diversified, the Underlying Funds may invest in a limited number of issuers and therefore may be considered non-diversified.If an Underlying Fund focuses its investments in a limited number of issuers, its net asset value (“NAV”) per share, market price and total return may fluctuate or decline more in times of weaker markets than a more diversified mutual fund. § Derivative Risk - Some Underlying Funds may use derivative instruments which derive their value from the value of an underlying asset, currency or index.The value of derivatives may rise or fall more rapidly than other investments and it is possible to lose more than the initial amount invested. § Leverage Risk - Some Underlying Funds may borrow money for leveraging and will incur interest expense.The NAV per share of an Underlying Fund will tend to increase more when its portfolio securities increase in value and to decrease more when its portfolio assets decrease in value than would otherwise be the case if it did not borrow funds. 4 In addition, the Upgrader Fund and the Aggressive Fund are subject to the following additional principal risk: § Short Sales Risk –The Underlying Funds may engage in short sales which could cause an Underlying Fund’s investment performance to suffer if it is required to close out a short position earlier than it had intended. This could cause the Fund’s performance to suffer to the extent that it invests in such an Underlying Fund. The Upgrader Fund, the Aggressive Fund and the Conservative Fund are subject to the following additional principal risks: § Small Company Risk – The Underlying Funds may invest in securities of small companies, which involves greater volatility than investing in larger and more established companies because small companies can be subject to more abrupt or erratic share price changes than larger, more established companies.Securities of these types of companies have limited market liquidity, and their prices may be more volatile.You should expect that for an Underlying Fund investing in small companies, the value of that Underlying Fund’s shares, and therefore the value of a Fund’s shares, will be more volatile than a fund that invests exclusively in large-capitalization companies. § Concentration Risk – Because the Underlying Funds may hold a limited number of issuers, they may become concentrated in one or more sectors at any given time, subjecting a Fund to sector concentration risk.Sector concentration risk is the possibility that a certain sector may underperform other sectors or the market as a whole.Certain sectors possess particular risks that may not affect other sectors.The judgment of the investment advisory organizations that manage the Underlying Funds regarding which sectors offer the greatest potential for financial reward consistent with an Underlying Fund’s investment objective will change over time. As a result, if an Underlying Fund is concentrated in a particular sector, it will be subject to greater risk of loss from adverse economic, business or other developments affecting that sector than if its investments were diversified across different sectors. The Upgrader Fund, the Conservative Fund and the Flexible Income Fund are also subject to additional principal risks to the extent the Underlying Funds hold fixed-income securities: § Interest Rate and Credit Risk – Interest rates may rise resulting in a decrease in the value of the securities held by the Underlying Funds or may fall resulting in an increase in the value of such securities.Fixed-income securities with longer maturities generally involve greater interest rate risk than those with shorter maturities.In addition to interest rate risk, changes in the creditworthiness of an issuer of fixed-income securities and the market’s perception of that issuer’s ability to repay principal and interest when due can also affect the value of the fixed-income securities held by an Underlying Fund. § High-Yield Risk – The value of fixed-income securities held by the Underlying Funds that are rated below investment grade are subject to additional risk factors such as increased possibility of default, illiquidity of the security and changes in value based on public perception of the issuer.Additionally, these instruments are generally unsecured and may be subordinated to other creditor’s claims. 5 Who may want to Invest in the Funds? The Upgrader Fund may be appropriate for long-term investors who are willing to accept an above-average level of market risk associated with investing in a portfolio that depends largely on the value of common stock holdings.The Upgrader Fund may not be appropriate for investors seeking regular income or stability of principal or those pursuing a short-term goal. The Aggressive Fund may be appropriate for long-term investors who are willing to accept a considerable level of market risk associated with investing in a portfolio that depends exclusively on the value of common stock holdings concentrated in one or more sectors or industries.The Aggressive Fund may not be appropriate for investors seeking regular income or stability of principal or those pursuing a short-term goal. The Conservative Fund may be appropriate for long-term investors who are willing to accept an average level of market risk associated with investing in a portfolio that depends largely on the value of common stock holdings and some fixed-income investments.The Conservative Fund may not be appropriate for investors primarily seeking regular income or stability of principal or those pursuing a short-term goal. The Flexible Income Fund may be appropriate for investors seeking growth of capital and current income consistent with the assumption of a low to moderate level of market risk associated with investing in a portfolio that depends largely on the value of fixed-income securities.The Flexible Income Fund may not be appropriate for investors seeking capital appreciation or to avoid current income. What are the Funds’ Investment Performance? The following performance information indicates some of the risks of investing in the Funds.The bar charts below illustrate how theFunds’ total returns have varied from year to year.The table below illustrates the Funds’ average annual total returns over time compared with domestic broad-based market indices.The Funds’ performance, before and after taxes is not necessarily an indication of how the Funds’ will perform in the future. FundX Upgrader Fund Calendar Year Total Return as of December 31, 2008 During the period shown in the bar chart, the Upgrader Fund’s highest quarterly return was 18.41% for the quarter ended June 30, 2003, and the lowest quarterly return was -22.45% for the quarter ended December 31, 2008. 6 Average Annual Total Returns as of December 31, 2008 Since Inception FundX Upgrader Fund 1 Year 5 Year (11/01/01) Return Before Taxes -42.37% 0.69% 3.24% Return After Taxes on Distributions(1) -43.59% -0.32 % 2.48% Return After Taxes on Distributions and Sale of Fund Shares(1) -25.72% 0.82% 2.94% S&P 500® Index(2) -37.00% -2.19% -0.67% Dow Jones Wilshire 5000 Index(3) -37.34% -1.67 % 0.39% (1) The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”). (2) The Standard & Poor’s 500 (“S&P 500®”) Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested, but do not reflect any deductions for fees, expenses or taxes.You cannot invest directly in an index. (3) The Dow Jones Wilshire 5000 Index (“DJW 5000 Index”) measures the performance of all U.S.-headquartered companies regardless of exchange.As of February 2009, the DJW 5000 Index was comprised of 4,559 companies.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. You cannot invest directly in an index. 7 FundX Aggressive Upgrader Fund Calendar Year Total Return as of December 31, 2008 During the period shown in the bar chart, the Aggressive Fund’s highest quarterly return was 21.13% for the quarter ended June 30, 2003, and the lowest quarterly return was -21.88% for the quarter ended December 31, 2008. Average Annual Total Returns as of December 31, 2008 1 Year 5 years Since Inception FundX Aggressive Upgrader Fund (7/01/02) Return Before Taxes -43.33% 1.13 % 4.92% Return After Taxes on Distributions(1) -44.62% 0.30% 4.25% Return After Taxes on Distributions and Sale of Fund Shares(1) -26.41% 1.20% 4.29% S&P 500® Index(2) -37.00% -2.19% 0.84% Dow Jones Wilshire 5000 Index(3) -37.34% -1.67 % 1.63% Russell 2000® Index(4) -33.79% -0.93 % 3.00% (1) The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an IRA. (2) The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies. The figures above reflect all dividends reinvested, but do not reflect any deductions for fees, expenses or taxes.You cannot invest directly in an index. (3) The DJW 5000 Index measures the performance of all U.S.-headquartered companies regardless of exchange.As of February 2009, the DJW 5000 Index was comprised of 4,559 companies.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. You cannot invest directly in an index. (4) The Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 8% of the total market capitalization of the Russell 3000® Index.It reflects no deduction for fees, expenses or taxes and does include reinvested dividends. You cannot invest directly in an index. 8 FundX Conservative Upgrader Fund Calendar Year Total Return as of December 31, 2008 During the period shown in the bar chart, the Conservative Fund’s highest quarterly return was 15.52% for the quarter ended June 30, 2003, and the lowest quarterly return was -12.91% for the quarter ended December 31, 2008. Average Annual Total Returns as of December 31, 2008 1 Year 5 Years Since Inception FundX Conservative Upgrader Fund (7/01/02) Return Before Taxes -26.61% 2.45 % 4.31% Return After Taxes on Distributions(1) -27.93% 1.45% 3.50% Return After Taxes on Distributions and Sale of Fund Shares(1) -15.52% 2.08% 3.69% S&P 500® Index(2) -37.00% -2.19% 0.84% Dow Jones Wilshire 5000 Index(3) -37.34% -1.67% 1.63% (1) The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an IRA. (2) The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses or taxes.You cannot invest directly in an index. (3) The DJW 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange. As of February 2008, the DJW 5000 Index was comprised of 4,559 companies.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. You cannot invest directly in an index. 9 FundX Flexible Income Fund Calendar Year Total Return as of December 31, 2008 During the period shown in the bar chart, the Flexible Income Fund’s highest quarterly return was 6.30% for the quarter ended December 31, 2003, and the lowest quarterly return was -3.84% for the quarter ended June30, Average Annual Total Returns as of December 31, 2008 1 Year 5 Years Since Inception FundX Flexible Income Fund (7/01/02) Return Before Taxes -0.23% 4.00% 5.79% Return After Taxes on Distributions(1) -1.62% 2.81% 4.74% Return After Taxes on Distributions and Sale of Fund Shares(1) -0.13% 2.77% 4.41% Barclays Capital Aggregate Bond Index(2) 5.24% 4.65% 5.16% (1) The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an IRA. (2) The Barclays Capital Aggregate Bond Index (formerly known as the Lehman Aggregate Bond Index) is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends, but reflect no deduction for fees, expenses or taxes. You cannot invest directly in an index. 10 What are the Fees and Expenses Associated with Investing in the Funds? The tables describe the fees and expenses that you may pay if you buy and hold shares of the Funds.The expenses below are based on actual expenses incurred for the fiscal year ended October 31, 2008. FundX Shareholder Fees(1) (fees paid directly from your investment) Upgrader Fund Aggressive Upgrader Fund Conservative Upgrader Fund Flexible Income Fund Maximum Sales Charge (load) Imposed on Purchases None None None None Maximum Deferred Sales Charge (load) None None None None Redemption Fee(2) 2.00% 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fee 0.96%(3) 1.00%(3) 1.00%(3) 0.70% Distribution (Rule 12b-1) Fees None None None None Other Expenses(4)(6) 0.15% 0.20% 0.24% 0.18% Acquired Fund (Underlying Fund) Fees and Expenses(5) 1.03% 0.90% 1.07% 0.81% Total Annual Fund Operating Expenses 2.14% 2.10% 2.31% 1.69% Expense Reduction/Reimbursement(7) 0.00% 0.00% 0.00% 0.06% Net Annual Fund Operating Expenses Plus Acquired Fund (Underlying Fund) Fees and Expenses(7) 2.14% 2.10% 2.31% 1.75% (1) Although no sales loads or transaction fees are charged, you will be assessed a $15 fee for outgoing wire transfers, and $25 for returned checks and stop payment orders by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.Please note that this fee is subject to change. (2) You will pay a redemption fee of 2.00% on the value of shares you redeem or exchange that are held for less than 30 days.This fee will not be imposed on Fund shares acquired through the reinvestment of dividends or other distributions.The fee is payable to the Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading. (3) 1.00% is the maximum investment advisory fee to which the Advisor is entitled under the investment advisory agreement.(For additional information, please see the breakpoint schedule under “Investment Advisor to the Funds.”) (4) Other Expenses includes interest, custodian, transfer agency and other customary Fund expenses. (5) The Funds are required to disclose Acquired Fund Fees and Expenses in the above fee table.Acquired Fund Fees and Expenses are indirect fees that a fund incurs from investing in the shares of other mutual funds (“Acquired Funds”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in an Acquired Fund’s NAV.However, because the Advisor selects Underlying Funds without regard to expense (see “Investment Objectives and Principal Investment Strategies”), the range of actual expenses of the Underlying Funds are expected to vary with changes in the allocation of each Fund’s assets among various Underlying Funds and may be more or less than the range shown above.Please note that the Net Annual Fund Operating Expenses in the table above does not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this Prospectus.Without Acquired Fund Fees and Expenses, the Net Annual Fund Operating Expenses would have been 1.11%, 1.20%, 1.24% and 0.94% for the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund, respectively. 11 (6) U.S. Bank, National Association (“U.S. Bank”) receives fees from certain Underlying Funds for processing transactions between the Fund and the Underlying Funds and for servicing the Underlying Funds’ account with the Fund.U.S. Bank rebates a portion of these fees to the Funds through a reduction in custodial, transfer agency, fund administration and fund accounting fees.U.S. Bank rebated fees in the amount of 0.05%, 0.03%, 0.05% and 0.05%, for the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund, respectively. (7) The Advisor has contractually agreed to reduce its fees and/or pay each Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses) in order to limit Net Annual Operating Expenses for shares of the Upgrader Fund, the Aggressive Fund and the Conservative Fund to 1.50% and shares of the Flexible Income Fund to 0.99% of each Funds’ average net assets (the “Expense Cap”).The Expense Cap will remain in effect for at least the one year period shown in the Example below and may continue for an indefinite period thereafter as determined by the Trust’s Board of Trustees (the “Board”).The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made on behalf of a Fund in the prior three fiscal years.Any such reimbursement is subject to the Board’s review and approval.A reimbursement may be requested by the Advisor if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the Expense Cap.For the fiscal year ended October 31, 2008, the Advisor recouped fees in the amount of 0.06% for the Flexible Income Fund. Examples The Examples below are intended to help you compare the cost of investing in the Funds with the cost of investing in other mutual funds.The Examples assume that you invest $10,000 in a Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Examples also assume that your investment has a 5% return each year, dividends and distributions are reinvested, and a Fund’s operating expenses remain the same.
